DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s amendment was submitted on 11/3/21. Claims 1, 6, 8 are amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-8 are withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 6 is withdrawn because the Applicant amended the claims.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 8 is withdrawn because the Applicant amended the claims.

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Chang et al. (JP2009087829) in view of Balan, on claims 1-8 are withdrawn because the Applicant amended the claims.
Allowable Subject Matter
Claims 1-8 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method of manufacturing a glass ceramic sealing thin strip, comprising the steps of selecting a glass ceramic powder having sealing properties, adjusting the glass ceramic powder into a slurry and preparing a green tape substrate through tape casting molding process, wherein the slurry ingredient comprises essentially of sealing glass ceramic powder, organic solvent, dispersant, pore former and binding agent. The method includes laminating a thin glass ceramic green tape of the glass ceramic sealing thin strip to form the glass ceramic sealing thin strip through a process of thermal lamination and water pressure equalization: preparing a size of the glass ceramic sealing thin strip in conformance with the size of a SOFC cell; cutting the glass ceramic sealing thin strip into a single sheet thin strip kit for sealing the SOFC cell stack through a molding process in conformance with the geometry of the SOFC cell stack assembly. The sealing strips are punched into various shapes through the molding 2process, including frames with square hollow portion, rings with circular hollow portion, plates with a plurality of circular hollow portion, and parts cut into various shapes in conformance with cell plates configured in the SOFC cell stack assembly. Attaching the single sheet thin strip kit of the glass ceramic sealing thin strip between  unit cell chips and components of the SOFC cell stack assembly, and soften the SOFC cell stack assembly at high temperature from 800 °C to 900 °C before pressing and sealing the SOFC cell stack assembly; determining an electrical performance test of the open-circuit voltage of a single cell of the SOFC cell stack assembly sealed by the glass ceramic sealing thin strip thus manufactured.

The closest prior art JP2009087829 to Chang et al. discloses a method for manufacturing a glass ceramic sealing thin strip, comprising steps selecting glass ceramic powder having sealing properties, adjusting the glass ceramic powder into a slurry and preparing a green tape substrate through tape casting molding process. The slurry ingredient includes main part of sealing glass ceramic powder, organic solvent, dispersant, pore former and binding agent, wherein the slurry ingredient used to make a thin glass ceramic green tape includes glass ceramic 68 wt%, methyl ethyl ketone (MEK) 17 wt%, ethyl alcohol (EtOH) 7 wt%, triethylamine (TEA) 1.5 wt%, di-n-butyl phthalate (DBP) 1.0 wt%, polyethylene glycol (PEG) 1.0 wt%, and polyvinyl butyral film (PVB) 4.5 wt%(optimal composition values). The method includes laminating the thin glass ceramic green tape of the glass ceramic sealing thin strip to form the glass ceramic sealing thin strip through a process of thermal lamination, preparing the size of the glass ceramic sealing thin strip in conformance with the size of a SOFC cell, cutting the glass ceramic sealing thin strip into a single sheet thin strip kit for sealing the SOFC cell stack through a molding process in conformance with the geometry of the SOFC cell stack assembly, attaching the single sheet thin strip kit of the glass ceramic sealing thin strip between cell plates of the SOFC cell stack assembly, and soften the SOFC cell stack assembly at high temperature before pressing and sealing the SOFC cell stack assembly (Abstract and Steps 1-8). However, the Chang et al. reference does not disclose, nearly disclose or provide motivation to modify the manufacturing a glass ceramic sealing thin strip to include a step of punched into various shapes through the molding 2process, including frames with square hollow portion, rings with circular hollow 
The prior art US Publication 2005/0123810 to Balan discloses it is known in conventional testing of the battery that the open-circuit voltage of a single cell of the SOFC cell stack assembly sealed by the glass ceramic sealing thin strip to reach 1.1 volt is implemented with maximum hydrogen utilization rate. (P27). However, the Balan et al. reference does not disclose, nearly disclose or provide motivation to modify the manufacturing a glass ceramic sealing thin strip to include a step of punched into various shapes through the molding 2process, including frames with square hollow portion, rings with circular hollow portion, plates with a plurality of circular hollow portion, and parts cut into various shapes in conformance with cell plates configured in the SOFC cell stack assembly. Attaching the single sheet thin strip kit of the glass ceramic sealing thin strip between  unit cell chips and components of the SOFC cell stack assembly, and soften the SOFC cell stack assembly at high temperature from 800 °C to 900 °C before pressing and sealing the SOFC cell stack assembly; determining an electrical performance test of the open-circuit voltage of a single cell of the SOFC cell stack assembly sealed by the glass ceramic sealing thin strip thus manufactured.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725